United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 01-2972
      ___________

Arthur Heim, k/a Sir Arthur Heim,       *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
George W. Bush,                         *
                                        *
            Appellee.                   *

      ___________
                                             Appeals from the United States
      No. 01-3341                            District Court for the
      ___________                            District of Nebraska.

Arthur Heim, k/a Sir Arthur Heim,        *        [UNPUBLISHED]
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
United States District Court for the     *
District of Nebraska-Omaha, et al.,      *
Case Nos. 99-CV-150-99-9446, in          *
the Supreme Court of the United States *
Judges, et al., Term 2000; Magistrate *
Judge Kathleen A. Jaudzemis; District *
Judge Joseph F. Bataillon, et al.,       *
                                         *
              Appellees.                 *
                                    ___________
                         Submitted: December 5, 2001
                             Filed: December 10, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Arthur Heim challenges the district court’s1
Federal Rule of Civil Procedure 11 orders sanctioning him for filing harassing and
frivolous litigation. Having carefully reviewed the record, we conclude that, for the
reasons stated in the district court’s orders, the district court did not abuse its
discretion.

     Accordingly, we affirm the result reached by the district court. See 8th Cir. R.
47B. We also deny all pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                         -2-